The court incorporates by reference in this paragraph and adopts as the findings and orders of this court
the document set forth below. This document was signed electronically on January 28, 2020, which may be
different from its entry on the record.




IT IS SO ORDERED.

Dated: January 28, 2020




                              UNITED STATES BANKRUPTCY COURT
                                 NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION

In re:                                                )         Case No. 17-17361
                                                      )
RICHARD M. OSBORNE,                                   )         Chapter 7
                                                      )
                           Debtor.                    )         Judge ARTHUR I. HARRIS


ORDER (I) AUTHORIZING THE TRUSTEE TO SELL REAL PROPERTY FREE AND
 CLEAR OF LIENS, ENCUMBRANCES AND OTHER INTERESTS PURSUANT TO
   11 U.S.C. § 363; AND (II) VACATING PRIOR ORDER AUTHORIZING SALE

                (Real Property located at V/L Girdled Road, Concord, Ohio 44077
                              Lake Cty. Parcel 08-A-001-0000-490)

           This matter is before the Court upon the motion (the “Motion”) [Doc. 743] of Kari B.

Coniglio (“Trustee”), the Chapter 7 Trustee of the estate of Richard M. Osborne, Sr., (“Debtor”)

dated December 20, 2019, pursuant to sections 105(a) and 363(f) of Title 11 of the United States




                                                          1


17-17361-aih        Doc 768        FILED 01/28/20             ENTERED 01/28/20 16:17:28                Page 1 of 7
Code (the “Bankruptcy Code”) and Rules 2002 and 6004 of the Federal Rules of Bankruptcy

Procedure (the “Bankruptcy Rules”), seeking entry of an Order (i) authorizing and approving the

Trustee’s sale of the Real Property,7 pursuant to and upon the terms of the Purchase Agreement,

pursuant to Bankruptcy Code sections 363(b) and (f), to Matthew J. Gosnik and Kristen A. Gosnik

(together, “Purchaser”), free and clear of all liens and interests; and (ii) vacating the Prior Sale

Order. No party in interest filed an objection or otherwise responded to the Motion and the relief

requested therein.

             The Court has jurisdiction to consider the Motion and the relief requested therein in

accordance with 28 U.S.C. §§ 157 and 1334. Consideration of the Motion and the relief requested

therein is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue is proper before this Court

pursuant to 28 U.S.C. §§ 1408 and 1409. Due and proper notice of the Motion has been provided

to (i) the Office of the United States Trustee for the Northern District of Ohio; (ii) the Purchaser;

(iii) the Prior Buyer; (iv) all individuals, entities, or counsel therefor, known to have asserted any

lien, claim, encumbrance, right of refusal, or other interest in or upon the Real Property; (v) federal,

state and local regulatory or taxing authorities or recording offices or any other governmental

authorities that, as a result of the sale of the Real Property, may have claims, contingent or

otherwise, in connection with the Debtor’s ownership of the Real Property or have reasonably

known interest in the relief requested by the Motion; (vi) the Internal Revenue Service; and (vii)

all parties who have requested notice pursuant to Bankruptcy Rule 2002 as of the date of the entry

of the Motion; and no other or further notice need be provided;

             The Court has considered the Motion and the Purchase Agreement; and,




7
    Capitalized terms not otherwise defined herein shall have the meanings given to them in the Motion.

                                                           2


17-17361-aih          Doc 768        FILED 01/28/20            ENTERED 01/28/20 16:17:28                  Page 2 of 7
         The Court has found and determined that (i) sound business reasons exist for the

Trustee’s sale of the Real Property pursuant to the Purchase Agreement; (ii) execution of the

Purchase Agreement and consummation of the sale constitute the exercise by the Trustee of sound

business judgment and such acts are in the best interests of the bankruptcy estate; (iii) the Trustee

has sufficient business judgment reasons justifying the sale pursuant to sections 105 and 363 of

the Bankruptcy Code; (iv) the relief sought in the Motion is in the best interests of the Debtor, his

estate and creditors, and all parties in interest; and (v) the legal and factual bases set forth in the

Motion establish just cause for the relief granted herein; accordingly,

         IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT:

          1.   The Motion is GRANTED, and the Purchase Agreement is hereby approved and

the Prior Sale Order is hereby vacated.

          2.   To the extent of any conflict between the terms of the Purchase Agreement and this

Order, the terms of this Order shall apply.

          3.   The Trustee is authorized to sell the Real Property to Purchaser in accordance with

the Motion and the Purchase Agreement (subject to any non-material modifications as agreed to

by the Trustee and the Purchaser) pursuant to 11 U.S.C. § 363(b) and (f).

          4.   The Trustee is authorized and directed to execute and deliver, and empowered to

perform under, consummate and implement, the Purchase Agreement, together with all additional

instruments and documents that may be reasonably necessary or desirable to implement the

Purchase Agreement, and to take all further action as may be reasonably requested by the Purchaser

for the purpose of assigning, transferring, granting, conveying and conferring to the Purchaser or

reducing to possession, the Real Property, or as may be necessary or appropriate to the

performance of the obligations as contemplated by the Purchase Agreement.



                                                  3


17-17361-aih      Doc 768     FILED 01/28/20          ENTERED 01/28/20 16:17:28          Page 3 of 7
          5.   Except as expressly permitted or otherwise specifically provided for in the Purchase

Agreement or this Order, upon closing, pursuant to sections 105(a) and 363(f) of the Bankruptcy

Code, the Real Property shall be transferred to the Purchaser, and shall be free and clear of all

interests of any kind or nature whatsoever with all such interests of any kind or nature whatsoever

to attach to the sale proceeds in the order of their priority, and with the same validity, force and

effect which they now have as against the Real Property, subject to any claims and defenses the

Trustee may possess with respect thereto.

          6.   Lake County Title (“Escrow Agent”), the escrow agent handling the closing

(“Closing”) of the sale of the Real Property, is hereby authorized and directed to first disburse

from the Purchase Proceeds an amount sufficient to pay the Trustee’s portion of the closing costs

and brokerage fees set forth in a settlement statement (HUD-1) to be approved by the Trustee and

the Purchaser prior to closing, and thereafter to disperse all remaining proceeds to Citizens Bank,

N.A., fka RBS Citizens, N.A. dba Chater One (“Citizens”), with (pursuant to the agreement of

Citizens) twelve (12%) of such funds to be paid directly to the Trustee in satisfaction of Citizen’s

Carve-Out Agreement with the Trustee;

          7.   Following the Closing, the Purchaser is authorized and directed to file with the Lake

County Recorder a certified copy of this Order, which, once filed, registered or otherwise recorded,

shall constitute conclusive evidence of the release of all interests in the Real Property of any kind

or nature whatsoever. The real estate tax pro-rations paid at Closing shall be final. Therefore, the

last 2 sentences in Lines 46-51 of the Purchase Agreement are hereby deleted. Lines 58-61 of the

Purchase Agreement are hereby deleted and replaced with: Seller shall pay the following costs

through escrow: a) deed preparation, b) real estate transfer tax, c) preparation of this Order, d)




                                                 4


17-17361-aih     Doc 768      FILED 01/28/20         ENTERED 01/28/20 16:17:28          Page 4 of 7
title exam and one half the cost insuring premium for Owners Fee Policy of Title Insurance, e)

pro-rations due Buyer, f) Broker’s commissions, and g) one-half escrow fee.

          8.   This Court retains exclusive jurisdiction with regard to all matters, claims, rights,

issues or disputes arising from or related to the implementation of this Order and the relief provided

for herein and to enforce and implement the terms and provisions of the Purchase Agreement, all

amendments thereto, any waivers and consents thereunder, and of each other agreement related

thereto or executed in connection therewith.

          9.   The fourteen (14) day stay that would otherwise be imposed by Bankruptcy Rule

6004(h) is waived to permit the proposed sale to close as soon as possible following the entry of

this Order.



                                                ###

                                                            Submitted by:

                                                            /s/ Patrick R. Akers

                                                            Drew T. Parobek (0016785)
                                                            Elia O. Woyt (0074109)
                                                            Carrie M. Brosius (0075484)
                                                            Patrick R. Akers (0095985)
                                                            Vorys, Sater, Seymour and Pease LLP
                                                            200 Public Square, Suite 1400
                                                            Cleveland, Ohio 44114
                                                            (216) 479-6100
                                                            (216) 479-6060 (facsimile)
                                                            dtparobek@vorys.com
                                                            eowoyt@vorys.com
                                                            cmbrosius@vorys.com
                                                            prakers@vorys.com

                                                            Counsel for the Trustee




                                                  5


17-17361-aih     Doc 768      FILED 01/28/20          ENTERED 01/28/20 16:17:28         Page 5 of 7
Copies sent via electronic mail on the attached service list:


      Patrick R. Akers prakers@vorys.com
      Gregory P. Amend gamend@bdblaw.com, grichards@bdblaw.com
      Alison L. Archer alison.archer@ohioattorneygeneral.gov,
       Trish.Lazich@ohioattorneygeneral.gov;angelique.dennis-
       noland@ohioattorneygeneral.gov
      Richard M. Bain rbain@meyersroman.com,
       mnowak@meyersroman.com;jray@meyersroman.com
      Adam S. Baker abakerlaw@sbcglobal.net, adam@bakerlaw.us;abakerlaw@gmail.com
      Austin B. Barnes abarnes@sandhu-law.com, bk1notice@sandhu-law.com
      Robert D. Barr rbarr@koehler.law, rbarr@koehler.law
      David T. Brady DBrady@Sandhu-Law.com, bk1notice@sandhu-law.com
      Carrie M. Brosius cmbrosius@vorys.com, mdwalkuski@vorys.com
      Kari B. Coniglio kbconiglio@vorys.com,
       mdwalkuski@vorys.com;kbc@trustesolutions.net;jncash2@vorys.com
      LeAnn E. Covey bknotice@clunkhoose.com
      Richard W. DiBella rdibella@dgmblaw.com
      Melody A. Dugic mgazda@hendersoncovington.com
      Bryan J. Farkas bjfarkas@vorys.com,
       bjfarkas@vorys.com;caujczo@vorys.com;mdwalkuski@vorys.com
      Scott D. Fink ecfndoh@weltman.com
      Stephen R. Franks amps@manleydeas.com
      Stephen John Futterer sjfutterer@sbcglobal.net, r43087@notify.bestcase.com
      Michael R. Hamed mhamed@kushnerhamed.com, kgross@kushnerhamed.com
      Heather E. Heberlein hheberlein@bdblaw.com, grichards@bdblaw.com
      Dennis J. Kaselak dkaselak@peteribold.com, Cynthia@peteribold.com
      Christopher J. Klym bk@hhkwlaw.com
      Jerry R. Krzys jkrzys@hendersoncovington.com, jerrykrzys@gmail.com
      Matthew H. Matheney mmatheney@bdblaw.com, bhajduk@bdblaw.com
      Shannon M. McCormick bankruptcy@kamancus.com
      Kelly Neal kelly.neal@bipc.com, donna.curcio@bipc.com
      David M. Neumann dneumann@meyersroman.com,
       jray@meyersroman.com;mnowak@meyersroman.com
      Timothy P. Palmer timothy.palmer@bipc.com, donna.curcio@bipc.com
      Drew T. Parobek dtparobek@vorys.com, mdwalkuski@vorys.com
      Tricia L. Pycraft tpycraft@ccj.com, bowman@ccj.com
      Kirk W. Roessler kroessler@walterhav.com,
       kballa@walterhav.com;slasalvia@walterhav.com;deppler@walterhav.com
      John J. Rutter jrutter@ralaw.com
      Frederic P. Schwieg fschwieg@schwieglaw.com
      Michael J. Sikora msikora@sikoralaw.com, aarasmith@sikoralaw.com
      Nathaniel R. Sinn nsinn@bdblaw.com, grichards@bdblaw.com
      Robin L. Stanley rstanley@peteribold.com,
       Sonya@peteribold.com;Cynthia@peteribold.com

                                                  6


17-17361-aih     Doc 768      FILED 01/28/20          ENTERED 01/28/20 16:17:28   Page 6 of 7
      Rachel L. Steinlage rsteinlage@meyersroman.com,
       jray@meyersroman.com;mnowak@meyersroman.com;rbain@meyersroman.com
      Richard J. Thomas rthomas@hendersoncovington.com,
       mgazda@hendersoncovington.com
      Andrew M. Tomko atomko@sandhu-law.com, bk1notice@sandhu-law.com
      Jeffrey C. Toole jtoole@bernsteinlaw.com, lyoung@bernsteinlaw.com
      United States Trustee (Registered address)@usdoj.gov
      Michael S. Tucker mtucker@ulmer.com
      Phyllis A. Ulrich bankruptcy@carlisle-law.com, bankruptcy@carlisle-law.com
      Leslie E. Wargo Leslie@Wargo-Law.com
      Elia O. Woyt eowoyt@vorys.com, eowoyt@vorys.com;mdwalkuski@vorys.com
      Maria D. Giannirakis ust06 maria.d.giannirakis@usdoj.gov
      Scott R. Belhorn ust35 Scott.R.Belhorn@usdoj.gov




                                           7


17-17361-aih   Doc 768    FILED 01/28/20       ENTERED 01/28/20 16:17:28   Page 7 of 7
